Title: To Benjamin Franklin from Richard Hare, Jr., 23 February 1782
From: Hare, Richard, Jr.
To: Franklin, Benjamin


May it please your Excellency
Cork 23d. Feb 1782
I am inclined to hope your Excellency will pardon the Liberty I have taken in addressing a few Lines to you, which I expect will be deliver’d by Mr. Whipple or Capt Lewis, either of whom can inform your Excellency the cause that has prompted me to presume to address a person of your Rank— The Sufferings of a number of our unfortunate Brethren, whom the Fortune of Warr have thrown into the Hands of People, void of Humanity, can better be releated by either of the above Gentlemen, than in the power of my pen to releat near two hundred are at present confined in a wretched prison, many of whom would have perished the past Winter but for a small subscription raised in this place by a few Individuals.
Your Excellency will be pleased to take their pityable case into your serious Consideration & endeavour to have an Exchange effected, which, if speedily done, may be the means of saveing the Lives of a number of brave, tho’ unfortunate Men— I should think myself happy in haveing the Honr. of a Line from your Excellency convey’d thro a safe channell & shall think myself thrice happy by being honour’d, in the distribution of any sum, that I may receive directions to distribute among those unfortunate people.
I have the Honor to be Yr. Excellencys Most Obedt. & Hble Servt.
Richard Hare Junr:
 
Notation: Hare Junr. Richard, Cork 23. Feby. 1782.
